Citation Nr: 0729922	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for optic 
neuritis of the right eye.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Atlanta, Georgia, that denied the veteran's application to 
reopen the claim of service connection for optic neuritis of 
the right eye.

The Board notes that the veteran testified before a former 
Veterans Law Judge at a hearing at the RO in October 2005.  
That Veterans Law Judge is no longer with the Board.  The 
veteran was apprised of that fact and offered an opportunity 
to have a new hearing in June 2007.  See 38 C.F.R.§ 20.707 
(2006).  The veteran did not respond to the Board's letter.  
Accordingly, the Board will adjudicate the veteran's appeal 
based on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously before the Board in March 2006 and 
was remanded for the RO to address the claim of service 
connection of the right eye disorder due to herbicide 
exposure during service, first noted in the veteran's April 
2004 substantive appeal.  A supplemental statement of the 
case (SSOC) was generated by the RO in March 2007 and a copy 
was sent to the appellant and his representative in March 
2007.  However, the SSOC does not address the veteran's claim 
of service connection of the right eye disorder due to 
herbicide exposure during service.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the failure 
of the RO to comply with the Board's March 2006 remand order 
to address the claim of service connection of the right eye 
disorder due to herbicide exposure during service, the Board 
must remand the case to the RO for compliance with the 
previous order.

In that regard, it is noted that for purposes of establishing 
service connection for a disability resulting from exposure 
to a herbicide agent, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, absent 
affirmative evidence to the contrary demonstrating that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f) (West 2002).  Moreover, the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within one year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii) (2006).  In addition, the United 
States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Although in previously denying service connection for optic 
neuritis of the right eye VA did not consider whether service 
connection was warranted for the condition as secondary to 
in-service herbicide exposure, the Court has held subsequent 
to the RO's rating decision that alternative theories of 
entitlement to the same benefit do not constitute separate 
claims but are instead encompassed within a single claim.  
See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346 (Fed. Cir. 2005).  As such, new and material 
evidence is necessary to reopen a claim for the same benefit 
asserted under a different theory.  Id.; see also Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).



Accordingly, the case is REMANDED for the following action:

1.  The RO must address the veteran's 
argument that for service connection for 
right eye neuritis is warranted based on 
herbicide exposure during service.  The 
RO should develop as appropriate, and 
issue a rating decision that addresses 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for entitlement to service 
connection for optic neuritis of the 
right eye, to include as due to Agent 
Orange exposure.

2.  If the rating decision is not 
completely favorable, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, which 
includes the notice that is outlined 
above, to include reference to 38 C.F.R. 
§ 3.309(e), and a discussion as to 
whether new and material evidence has 
been submitted to reopen the claim for 
entitlement to optic neuritis of the 
right eye, to include as due to Agent 
Orange exposure or, if the claim is 
reopened, whether entitlement to service 
connection is warranted for optic 
neuritis of the right eye, to include as 
due to Agent Orange exposure.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





